Thornton, J.
I concur in what Justice Boss has said above, and in the conclusion reached by him, and will add that while in my judgment the framers of the Constitution expected that the legislature of 1881 would district the State as required by section 6 of article iv., that they did not fail to provide for the neglect of the legislature to do so; that this provision is made by the final clause of section 6, the words of which are quoted in the opinion of Justice Boss, that the mandate of the Constitution, that “the seats of the twenty senators elected in the year 1882 from the odd-numbered districts shall be vacated at the end of the second year,” was intended to apply alike to the system directed by the Constitution to be created by the legislature in 1881, and to the system continued in operation by the final clause of section 6 until the districting enjoined by the Constitution was made; that the purpose of vacating the seats of the twenty senators above mentioned, at the end of the second year after their election in 1882, was distinctly declared in the Constitution to be “ that one half of the senators should be elected every two years,” and that this purpose was intended to be carried out in whichever of the two modes above referred to the senators were elected.
The construction given to the Constitution in the opinion of Boss, J., harmonizes the provisions of the Constitution relating to the elections and terms of senators.
Morrison, C. J., MgKinstry, J., and Shaepstein, J., dissented.
Behearing in Bank denied.